DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 12/28/20 have been fully considered and entered. Claims 8, 9, 16 and 17 have been amended, claim 15 has been canceled and new claims 21 and 22 have been added as requested. Applicant’s amendments are found sufficient to overcome the obviousness type rejections made over the combination of Hebel et al., US 10,087,630 in view of Held, US 6,180,211. Specifically, the cited combination of cited prior art does not teach or suggest the claimed randomly oriented fiber bundles made from vegetable cane or bamboo fibers. As such, these rejections are hereby withdrawn. Claims 8-14 and 16-22 are in condition for allowance. 

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected in the reply filed on 7/8/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.




Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 8-14 and 16-22.
	With regard to independent claims 8 and 17, there is no known prior art which teach or suggest the claimed method of forming a ballistic panel comprising a plurality of mats that include randomly orientated bundles of vegetable cane or bamboo fibers. An updated art search did not present any new art for which to consider and presently there is no known motivation to combine references to form an obviousness type rejection. Claims 9-14, 16 and 18-22 are allowable as they depend either directly or indirectly from independent claims 8 and 17. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789